PD-1170-15
                                 PD-1170-15                              COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                         Transmitted 9/8/2015 1:49:20 PM
                                                                         Accepted 9/14/2015 10:31:32 AM
                                                                                          ABEL ACOSTA
September 14, 2015                NO. 05-14-00127-CR
                                                                                                  CLERK


                                      IN THE
                                COURT OF APPEALS
                             FIFTH JUDICIAL DISTRICT
                                AT DALLAS, TEXAS


                  CLARENCE DANNEL DUNNINGTON, Appellant

                                            v.

                           THE STATE OF TEXAS, Appellee



                 MOTION FOR AN EXTENSION OF TIME
        IN WHICH TO FILE PETITION FOR DISCRETIONARY REVIEW



       COMES NOW Clarence Dannel Dunnington, by and through his attorney and

 respectfully submits this Motion for an Extension of Time in which to file Petition for

 Discretionary Review in the above-entitled and numbered cause. In support of this Motion,

 Appellant would show this Honorable Court the following:

                                            I.

 Appellant was charged by indictment with the offense of Capital Murder for

 Retaliation Judge/Justice in Cause Number 296-80895-2013. This matter was tried

 before a Jury. At the conclusion of the trial, on January 17, 2014, the Jury found

 Mr. Dunnington guilty of offense of Capital Murder under the Texas Penal Code

                                                                                         1
 MOTION FOR AN EXTENSION OF TIME IN WHICH TO FILE PETITION
 FOR DISCRETIONARY REVIEW
§19.03 (a)(9).    Appellant was sentenced to Life without Parole in the Texas

Department of Corrections and no fine. Appellant filed his Notice of Appeal on

January 21, 2014.

                                            II.

       Appellant’s Petition of Discretionary Review is due to be filed on or before

September 30, 2015.

                                           III.

       Appellant respectfully requests an extension of time until December 30, 2015.

                                           IV.

       Appellant would show that the following are reasonable explanations for the

requested extension:

       Appellant is filing a Petition for Discretionary Review Pro Se.

                                            V.

       In order to have sufficient time to prepare Petition for Discretionary Review,

Appellant requires an additional 60 - 90 days.



                                           VI.

       This Motion is filed in compliance with rule 10.5 (b)(3) of The Texas Rules of

Appellate Procedure and is not sought for purposes of delay but that justice may be served.


                                                                                         2
MOTION FOR AN EXTENSION OF TIME IN WHICH TO FILE PETITION
FOR DISCRETIONARY REVIEW
Denial of this motion will deprive Appellant of his right to effective assistance of counsel

on Appeal in violation of U.S. CONST. Amend VI and XIV and TEX. CONST. art. I § 10.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that the time for filing Appellants’ Brief in this case be extended to December 30, 2015.



                                                 Respectfully submitted,

                                                 Attorney for Appellant

                                                 /s/ Heather J. Barbieri
                                                 _________________________
                                                 Heather J. Barbieri
                                                 SBN 24007298
                                                 1400 Gables Court
                                                 Plano, Texas 75075
                                                 (972) 424-1902 (telephone)
                                                 (972) 208-2100 (facsimile)




                                                                                            3
MOTION FOR AN EXTENSION OF TIME IN WHICH TO FILE PETITION
FOR DISCRETIONARY REVIEW
                            CERTIFICATE OF SERVICE

       This is to certify that a copy of the above-entitled and numbered Motion has been

submitted to the Fifth Court of Appeals and the Collin County District Attorney by

depositing it, prepaid, certified mail, return receipt requested, in an official depository

under the care and custody of the United States Postal Service on the 4th day of September,

2015, enclosed in a wrapper properly addressed as follows:

       Clerk of the Court (CMRRR # 9590 9401 0091 5168 9702 58)
       Court of Appeals
       Fifth District of Texas
       600 Commerce Street
       Dallas, Texas 75202


cc:    Collin County District Attorney
       c/o Appellate Division
       2100 Bloomdale Road
       McKinney, Texas 75071




                                   /s/ Heather J. Barbieri
                                   ______________________________
                                   Heather J. Barbieri
                                   Attorney for CLARENCE DANNEL DUNNINGTON




                                                                                         4
MOTION FOR AN EXTENSION OF TIME IN WHICH TO FILE PETITION
FOR DISCRETIONARY REVIEW